Case: 12-1249   Document: 34          Page: 1   Filed: 10/01/2012




          NOTE: This order is nonprecedential.


  Wntteb $>tates QCourt of ~peaIs
          for tbe jfeberaI (!Circuit

      GENERAL DYNAMICS CORPORATION,
                       Appellant,
                             v.
  LEON E. PANETTA, SECRETARY OF DEFENSE,
                          Appellee.


                       2012-1249


   Appeal from the Armed Services Board of Contract
Appeals in no. 56744, Administrative Judge Robert T.
Peacock.


                     ON MOTION


                       ORDER
    General Dynamics Corporation moves without opposi-
tion to withdraw Elaine J. Goldberg as counsel.
    Upon consideration thereof,
    IT Is ORDERED THAT:
    The motion is granted.
Case: 12-1249   Document: 34       Page: 2   Filed: 10/01/2012




GENERAL DYNAMICS CORPORATION v. LEON PANETTA              2
SECRETARY OF DEF
                                    FOR THE COURT


      OCT 01 2012                    /s/ Jan Horbaly
        Date                        Jan Horbaly
                                    Clerk
cc: Paul M. Smith, Esq.
    David F. D'Alessandris, Esq.
s26